FILED
                            NOT FOR PUBLICATION
                                                                           OCT 14 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10217

              Plaintiff-Appellee,                D.C. No. 5:09-cr-01092-JW-1

 v.
                                                 MEMORANDUM*
HECTOR ZAPATA-PEREZ,

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                     Argued and Submitted September 21, 2016
                               Pasadena, California

Before: REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Hector Zapata-Perez appeals from the district court’s order denying his

motion to revoke his term of supervised release and sentence him in absentia.

Because the denial of Zapata-Perez’s motion is not a final or appealable collateral

order, we lack jurisdiction over this appeal.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The district court’s order is not “effectively unreviewable on appeal from a

final judgment.” Flanagan v. United States, 465 U.S. 259, 265 (1984) (citation and

internal quotation marks omitted). Because Zapata-Perez in effect challenges the

delay on holding a revocation hearing, postjudgment review “does not cause or

compound the deprivation already suffered.” United States v. MacDonald, 435
U.S. 850, 861 (1978) (denial of constitutional speedy trial motion is not

immediately appealable); see also United States v. Mehrmanesh, 652 F.2d 766,

769-70 (9th Cir. 1981) (denial of motion to dismiss under Speedy Trial Act is not

immediately appealable). Collateral orders reviewable on interlocutory appeal

involve “‘an asserted right the legal and practical value of which would be

destroyed if it were not vindicated before trial.’” Midland Asphalt Corp. v. United

States, 489 U.S. 794, 799 (1989) (quoting MacDonald, 435 U.S. at 860).

      For these reasons, this appeal is DISMISSED.




                                          2